PER CURIAM.
This cause coming on to be heard and it appearing to the court here that a stipulation by counsel for the respective parties to dismiss this appeal without costs to either party and the appellants pay the costs pertaining to said dismissal in this court, and that the cost bond executed by the appellants, Bernhard G. Kuhne and Thermo Process, Inc., and their sureties be can-celled and the liability of the obligors discharged, has been filed in this cause, it is therefore ordered and decreed that this ap*1016peal, 30 F.Supp. 423, be and the same is hereby dismissed without costs to either party, that the appellants pay the costs pertaining to said dismissal in this court, and that the cost bond executed by the appellants, Bernhard G. Kuhne and Thermo Process, Inc., and their sureties be can-celled and the liability of the obligors discharged.